Citation Nr: 0029853	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to assignment of an evaluation in excess of 
20 percent for service-connected varicosities, left leg.  

2.  Entitlement to service connection for varicose veins of 
the right leg.

3.  Entitlement to service connection for skin cancer. 

4.  Entitlement to service connection for fatigue. 

5.  Entitlement to service connection for depression. 

6.  Entitlement to service connection for chronic eye 
(vision) disorder. 

7.  Entitlement to service connection for cardiac disease and 
hypertension. 

8.  Entitlement to service connection for degenerative disc 
disease of the thoracic and lumbar spine. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran had active duty service from August 1960 to 
August 1963 with subsequent reserve service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in September 
1998 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDING OF FACT

The veteran's service-connected varicosities, left leg are 
manifested by aching in the left lower leg after prolonged 
standing, with symptoms relieved by elevation of the left 
lower extremity; no edema was noted on clinical examination.  



CONCLUSION OF LAW

The schedular criteria for entitlement to assignment of an 
evaluation in excess of 10 percent for service-connected 
varicosities, left lower leg have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.21, 4.104, 
Diagnostic Code 7120 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Varicosities, Left Leg

The September 1998 rating decision from which the present 
appeal arises established service connection for 
varicosities, left leg, and assigned a noncompensable rating 
effective March 5, 1998.  After the veteran had initiated and 
completed an appeal to the Board, the RO increased the rating 
to 10 percent, also effective from March 5, 1998.  Because 
the appeal arises from the initial assignment of a disability 
rating after a grant of service connection, the severity of 
the disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the 
possibility of staged ratings.  See Fenderson v. West, 12 
Vet.App. 119 (1999).

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (rating schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

In the present case, the grant of service connection was 
based in part on service medical record evidence which showed 
that in 1962 during active duty service the veteran had small 
asymptomatic varicose veins to the anterior medial portion of 
the left leg, and mild varicose veins of the left lower leg 
were noted on a separation physical examination in July 1963.  
The varicosities of the left leg are rated under the 
diagnostic criteria of Diagnostic Code 7120.  

Diagnostic Code 7120 provides that varicose veins with the 
following findings attributed to the effects of varicose 
veins will be rated as follows:  asymptomatic palpable or 
visible varicose veins, a noncompensable rating; intermittent 
edema of extremity or aching and fatigue in the leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of extremity or compression hosiery, 10 percent; 
persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema, 20 percent; persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration, 40 
percent; persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, 60 
percent; massive board-like edema with constant pain at rest, 
100 percent.  38 C.F.R. § 4.104. 

After a review of the evidence of record, the Board finds 
that the evidence reflects that the veteran's left leg 
symptomatology does not meet the criteria for a rating in 
excess of the current 10 percent.  The evidence includes the 
report of a VA compensation examination in July 1998 which 
shows that the veteran complained of an aching sensation and 
swelling of the left leg with prolonged standing, which was 
relieved by elevating the leg.  Clinical examination of the 
left lower leg revealed moderate varicosities in the greater 
saphenous distribution, which were not markedly dilator or 
saccular. No peripheral edema was noted, and a diagnosis of 
mild varicose veins with no significant complications was 
reported.

At a personal hearing in June 1999, the veteran testified 
that he experienced swelling of the left leg with prolonged 
standing on his feet for 8 hours, relieved with elevation.  
He testified that his leg sometimes experienced cramping with 
exertion, for example, with walking, and his leg was easily 
fatigued.  

In this case, the evidence of record, primarily the veteran's 
subjectively reported symptomatology, reflects that the 
veteran's service-connected varicose veins of the left leg 
are manifested by aching in the left lower leg after 
prolonged standing, with symptoms relieved by elevation of 
the left lower extremity.  Based on the evidence of record, 
the Board finds that the schedular criteria for an initial 10 
percent rating for varicose veins of the left lower leg have 
been met for the entire period of claim.  However, there is 
no persuasive evidence of persistent edema, incompletely 
relieved by elevation, or eczema so as to warrant the next 
higher rating of 20 percent.  Diagnostic Code 7120.  
Moreover, there is not a state of equipoise of the positive 
evidence with the negative evidence as to this question so as 
to otherwise permit a favorable determination.


ORDER

Entitlement to assignment of an initial disability evaluation 
in excess of 10 percent for service-connected varicosities, 
left leg, is not warranted.  To this extent, the appeal is 
denied. 


REMAND

After preliminary review of the remaining service connection 
issues, the Board believes additional action at the RO level 
is necessary before the Board may properly proceed with 
appellate review. 

The Board notes that on October 30, 2000, the President 
signed into law a bill which amended the provisions of 38 
U.S.C.A. § 5107 to eliminate the well-grounded claim 
requirement.  Floyd D. Spence National Defense Authorization 
Act for FY 2001, Pub. L. No. 106-398, § 1611 (2000) (to be 
codified at 38 U.S.C.A. § 5107(a)).  Under the revised 
provisions of 38 U.S.C.A. § 5107(a), VA is now required to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits.  VA shall provide a medical 
examination when such examination may substantiate 
entitlement to the benefits sought.  However, VA may decide a 
claim without providing assistance when no reasonable 
possibility exists that such assistance will aid in 
establishment of entitlement.

Review of the claims file reveals that VA examinations have 
been conducted in connection with the varicose vein of the 
right leg issue and in connection with the degenerative disc 
disease issue.  X-ray studies of the chest and lumbar spine 
have been accomplished along with some laboratory tests.  
However, the record does not show VA examinations in 
connection with the other claimed disabilities, and the VA 
examinations which have been conducted do not appear to be 
adequate to allow for appellate review. 

The Board acknowledges that the claims file does include some 
private medical records, but in view of the provisions of the 
revised version of 38 U.S.C.A. § 5107(a) regarding 
examinations and assistance to the veteran, the Board 
believes that further action at the RO level is now required 
by the revised statute.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
his representative and request the names 
and addresses of all medical care 
providers who have treated him for the 
claimed disabilities since his discharge 
from active duty service in 1963.  
Appropriate action should then be 
undertaken to request copies of all such 
records.  

2.  The RO should take steps to verify 
the dates and types of all reserve duty 
subsequent to 1963, and any medical 
records associated with such service 
should be obtained and made of record. 

3.  After completion of the above, the 
veteran should be scheduled for 
appropriate VA medical examinations to 
ascertain the nature and etiology of all 
of the claimed disabilities.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiners in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  
In connection with the claimed 
disabilities, the examiners should 
clearly report whether chronic 
disabilities can be diagnosed and, if so, 
should offer an opinion as to the 
etiology of such disabilities.  A clear 
rationale should be provided. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the benefits claimed 
are warranted under all applicable laws 
and regulations.  As to any benefit which 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The purpose of this remand is to comply with the revised 
provisions of 38 U.S.C.A. § 5107(a) and to assist the 
veteran.  The veteran and his representative have the right 
to submit additional evidence and argument in support of the 
matters addressed by the Board in this remand.  



		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals



 


